DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Responsive to communications filed on March 21, 2022  , amendments to the claims have been acknowledged. Claims 4-5 are cancelled by applicant. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta et al. (JP 2014035818, provided on IDS 11/16/21, using the English translations provided for citations), further in view of Makino et al. (JP 2018014317, using English machine translations for citations), and  further in view of Nagayama et al. (JP 5082197, using EPO English machine translation for citations). 
Regarding claim 1, Shigeta discloses a method for producing an all solid battery [0014], the method includes forming an electrode mixture layer comprising active material particles defined on the surface of the electrode mixture layer on the side of the solid electrolyte layer [0015].  Shigeta further discloses the negative electrode layer is provided on a negative electrode current collector 12 and is stacked on the solid electrolyte layer [0025], as the negative electrode active material particles Si and SiO can be used [0028]. 
Shigeta does not disclose a ratio (h/Dmax) of a thickness (h) of the solid electrolyte layer to a maximum particle diameter (Dmax) of the silicon-based anode active material is 1.75 to 2.50, and a ratio (h/Rz) of the thickness (h) of the solid electrolyte layer to surface roughness (Rz) of the anode active material layer before the solid electrolyte layer is formed is 4.12 to 6.67. However, Shigeta does disclose the electrode mixture layer containing the active material particles has a certain surface roughness depending on particle diameter, shape, dispersion degree, compressibility, and the like of the particles. The Rmax, is formed by active material particles on the surface of the electrode mixture layer, is arbitrary at the interface between the electrode mixture layer and the solid electrolyte layer [0035],  it is possible to reliably prevent short circuit from being caused by controlling the Rmax which is the maximum value of the roughness [0037]. 
The electrode mixture layer is formed by compression molding an electrode mixture including, for example, active material particles and ion conductive auxiliary particles [0034].In order to reduce Rmax formed by active material particles on the surface of the electrode mixture layer, it is preferable to make the surface roughness of the mold as small as possible when molding using a mold. In this way, the density of the electrode mixture layer is improved, and the charge/discharge capacity per volume is improved [0039]. After forming the electrode mixture layer, the surface of the electrode mixture layer is treated to reduce the Rmax of the active material particles [0046]. Rmax reads on the claimed surface roughness (Rz) of the anode active material layer before the solid electrolyte layer is formed (roughness of the electrode mixture layer when the mixture layer was formed by molding). 
Shigeta further discloses, in order to make the Rmax of the active material particles formed on the surface of the electrode mixture layer less than 1.0 μm, it is preferable to reduce the maximum particle diameter of the active material particles on the surface of the electrode mixture layer to less than 1.0 μm [0040]. The maximum particle diameter of the active material particles reads on the claimed maximum particle diameter (Dmax) of the silicon-based anode active material. 
Shigeta further discloses, the thickness of the solid electrolyte layer is 5 times or more of Rmax which is formed by active material particles on the surface of the electrode mixture layer. By doing so, it is possible to obtain an all-solid-state battery in which a short circuit between positive and negative electrodes is reliably prevented from occurring in the battery. If it is less than 5 times, the capacity and the output may be temporarily improved, but the short circuit between the positive and negative electrodes may occur by repeating the charging and discharging, and the battery may not function as a battery [0052]. The thickness of the solid electrolyte layer reads on the claimed thickness (h). 
The Rmax (roughness of the active materials) relates to the size and maximum particle diameter of the active material particles.  In order to achieve a surface roughness of 1.0 um, the maximum particle diameter must be reduced. When the thickness of the solid electrolyte layer is 5 times or more of Rmax, short circuit within the battery can be prevented. 
Nagayama discloses a secondary battery (Nagayama:[0013]) including a negative electrode active material layer and an electrolyte layer (Nagayama:[0010]). Nagayama further discloses the particle size of the active material in active material layer of the negative electrode and the surface roughness of the active material layers on the electrolyte side are reduced (Nagayama:[0020]).  Nagayama further discloses d represents the average particle diameter of the negative electrode active material, Rz represents the maximum height (roughness) of the surface of the active material layer on the electrolyte layer, D represents the average particle diameter of the insulating particles used in the electrolyte layer  (Nagayama:[0020]). Nagayama further discloses each parameter d (average particle diameter of the negative electrode layer), Rz (roughness of active material layer)  is less than ½ of D (particle diameter of the particles of the electrolyte), more preferably 1/6 or less of D (Nagayama:[0021]). For  further improving the prevention of short circuit (Nagayama: [0008]),  it is preferable that each of the above parameters is smaller. However, from the viewpoint of reducing the thickness of the electrolyte layer, each of the above parameters is preferably 1/100 or more of D, more preferably 1/50 or more (Nagayama: [0021]). 
In an effort to optimize the role of the maximum particle diameter of the silicon based anode active material and the solid  electrolyte layer, it would have been obvious to one having ordinary skill in the art to arrive at the claimed ratio of (h/Dmax) of a thickness (h) of the solid electrolyte layer to a maximum particle diameter (Dmax) of the silicon-based anode active material is 1.75 to 2.50 in order to prevent short circuits in the battery and to improve safety conditions  of the battery. 
The surface roughness of the anode active material helps the adhesion between the active material layer and the solid electrolyte layer.  The rougher the surface of the active material is the stronger the bond and adhesion is between the two layers. It is beneficial to control the Rmax and  the average particle diameter of the active material particles (Si based active material) in order to prevent short circuits in the battery. If the solid electrolyte layer thickness is 5 times or more the Rmax it is possible to prevent short circuits between the electrodes and improve the safety conditions of the battery. 
In an effort to optimize the role of the surface roughness of the anode active material layer and the silicon electrolyte layer, it would have been obvious to one having ordinary skill in the art to arrive at the claimed ratio of (h/Rz) of the thickness (h) of the solid electrolyte layer to surface roughness (Rz) of the anode active material layer before the solid electrolyte layer is formed is 4.12 to 6.67  in order to improve the adhesion between the active material and the solid electrolyte layer and to improve the battery capacity and output by preventing short circuit. 
Modified Shigeta does not disclose a content of solid electrolyte in the solid electrolyte layer is no less than 90 mass%. Makino discloses an all solid battery that includes an inorganic solid electrolyte (Makino:[0009]). When considering reduction of the interface resistance and maintenance of the reduced interface resistance when used in an all-solid secondary battery, it is preferable that the content of the solid component (solid electrolyte)  in the inorganic solid electrolyte is, as an upper limit, it is preferably 99.9% by mass or less (Makino:[0032]).  Examiner notes the solid component in the solid electrolyte in an amount of no less than 90 mass% to 99.9% encompasses the claimed range of no less than 90 mass%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.
It would have been obvious to one having ordinary skill to include the content of solid electrolyte in the solid electrolyte layer of Shigeta be in an amount of no less than 90 mass% to 99.9 mass % in order to  reduce the interface resistance of the solid electrolyte layer. (CLAIM 1)
Regarding claim 3, modified Shigeta discloses all of the limitations as set forth above in claim 1. Modified Shigeta discloses a sulfide solid electrolyte is preferable [0030]. (CLAIM 3)
Regarding claim 6, modified Shigeta discloses all of the limitations as set forth above in claim 1. Modified Shigeta further discloses in example 6, the thickness of the solid electrolyte layer is 7.0 µm [0079], in example 7, the thickness of the solid electrolyte layer is 8.0 µm [0082]. (CLAIM 6)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeta et al. (JP 2014035818, provided on IDS 11/16/21, using the English translations provided for citations), and further in view of Makino et al. (JP 2018014317, using English machine translations for citations), further in view of Nagayama et al. (JP 5082197, using EPO English machine translation for citations), as applied in claim 1 above, and further in view of Hirose et al. (US 9012066). 
Regarding claim 2, modified Shigeta discloses all of the limitations as set forth in claim 1. Modified Shigeta discloses as the negative electrode active material particles Si can be used [0028]. Modified Shigeta does not specifically exemplify the use of Si as the anode active material. However,  Hirose teaches that  as the anode  material having silicon is preferable, since such a material has high ability to insert and extract the electrode and thus a high energy density is obtained (Hirose: col.6/L41-46). It would have been obvious to one having ordinary skill in the art to select Silicon (Si) as the silicon based anode active material of Shigeta in order to have a battery with high energy density.  (CLAIM 2) 
 Response to Arguments
Applicant's arguments filed March 21, 2022  have been fully considered but they are not persuasive. Applicant asserts that Shigeta fails to discloses a preferred range of a lower limit of Dmax. Applicant asserts that Shigeta discloses that it is preferable to reduce Rmax, but fails to disclose a lower limit.  While Shigeta discloses it is preferable to reduce the maximum particle diameter of the active material particles on the surface of the electrode mixture layer to less than 1.0 μm at  [0040]. Nagayama teaches the same benefit of reducing the active material average particle diameter.  Nagayama  further teaches a lower limit and an upper limit of the  average particle diameter, surface roughness of the active material layer and thickness of the electrolyte. The average particle diameter, surface roughness of the active material layer should be 1/6 or less of the particle diameter of the electrolyte, in order to prevent short circuits and  to reduce the thickness the average particle diameter,  the surface roughness of the active material layer should be  1/100 or more of D, more preferably 1/50 or more. 
Therefore, based on the teaches of  Shigeta et al., in view of Makino et al. and further in view Nagayama et al. it would have been obvious to one having ordinary skill in the art to arrive at the claimed ratio of (h/Dmax)  is 1.75 to 2.50, and the claimed ratio of (h/Rz)  is 4.12 to 6.67   in order to prevent short circuits in the battery and to improve safety conditions  of the battery. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722